Exhibit 21.1 LIST OF SUBSIDIARIES Jurisdiction of Name of Subsidiary Organization 1. BLUELINX CORPORATION Georgia 2. BLUELINX SERVICES INC. Georgia 3. BLUELINX FLORIDA LP Florida 4. BLUELINX FLORIDA HOLDING NO. 1 INC. Georgia 5. BLUELINX FLORIDA HOLDING NO. 2 INC. Georgia 6. BLUELINX BUILDING PRODUCTS CANADA LTD. British Columbia, Canada 7. BLX REAL ESTATE LLC Delaware 8. ABP AL (MIDFIELD)LLC Delaware 9. ABP AR (LITTLE ROCK) LLC Delaware ABP CA (CITY OF INDUSTRY) LLC Delaware ABP CA (NATIONAL CITY) LLC Delaware ABP CA (NEWARK)LLC Delaware ABP CO I (DENVER)LLC Delaware ABP CO II (DENVER)LLC Delaware ABP FL (LAKE CITY) LLC Delaware ABP FL (MIAMI)LLC Delaware ABP FL (PENSACOLA)LLC Delaware ABP FL (TAMPA)LLC Delaware ABP FL (YULEE)LLC Delaware ABP GA (LAWRENCEVILLE)LLC Delaware ABP IA (DES MOINES) LLC Delaware ABP IL (UNIVERSITY PARK) LLC Delaware ABP IN (ELKHART)LLC Delaware ABP KY (INDEPENDENCE)LLC Delaware ABP LA (SHREVEPORT)LLC Delaware ABP LA (NEW ORLEANS) LLC Delaware ABP MA (BELLINGHAM)LLC Delaware ABP MD (BALTIMORE)LLC Delaware ABP ME (PORTLAND)LLC Delaware ABP MI (DETROIT)LLC Delaware ABP MI (GRAND RAPIDS) LLC Delaware ABP MN (MAPLE GROVE) LLC Delaware ABP MO (BRIDGETON)LLC Delaware ABP MO (KANSAS CITY) LLC Delaware ABP MO (SPRINGFIELD)LLC Delaware ABP MS (PEARL)LLC Delaware ABP NC (BUTNER)LLC Delaware ABP NC (CHARLOTTE)LLC Delaware ABP NJ (DENVILLE)LLC Delaware ABP NY (YAPHANK)LLC Delaware ABP OH (TALMADGE)LLC Delaware ABP OK (TULSA)LLC Delaware ABP OR (BEAVERTON)LLC Delaware ABP PA (ALLENTOWN)LLC Delaware ABP PA (STANTON)LLC Delaware ABP SC (CHARLESTON)LLC Delaware ABP SD (SIOUX FALLS) LLC Delaware ABP TN (ERWIN)LLC Delaware ABP TN (MEMPHIS)LLC Delaware ABP TN (MADISON)LLC Delaware ABP TX (EL PASO) LLC Delaware ABP TX (FORT WORTH) LLC Delaware ABP TX (HARLINGEN)LLC Delaware ABP TX (HOUSTON)LLC Delaware ABP TX (LUBBOCK)LLC Delaware ABP TX (SAN ANTONIO) LLC Delaware ABP VA (RICHMOND)LLC Delaware ABP VA (VIRGINIA BEACH) LLC Delaware ABP VT (SHELBURNE)LLC Delaware ABP WI (WAUSAU)LLC Delaware ABP MD (BALTIMORE)SUBSIDIARY LLC Delaware BLUELINX LANDLORD AGENT Delaware BLX SC (CHARLESTON) LLC Delaware
